 



Exhibit 10.1
REYNOLDS DIVISION OF
LAYNE CHRISTENSEN COMPANY
CASH BONUS PLAN

I.   PURPOSE OF THE PLAN

     Layne Christensen Company (“Layne”) desires to reward key employees for
contributions made to the profitability and overall improvement of the business
operations of the Reynolds Division. The purpose of the Reynolds Division Cash
Bonus Plan (the “Plan”) is to provide a continuing incentive to key employees of
the Reynolds Division and a method to share the results of their efforts and
success following the merger of Reynolds, Inc. with Layne Merger Sub 1, Inc.
pursuant to that certain Agreement and Plan of Merger dated August 30, 2005 (the
“Agreement”).

II.   PARTICIPATION

     All employees of the Reynolds Division shall be eligible for participation
in the Plan.

III.   CONTRIBUTIONS TO THE PLAN

     Layne will establish and contribute to the Plan pursuant to the following
terms and conditions:

  A.   January 1, 2005 through December 31, 2005.

  1.   January 1, 2005 through the Closing Date of the Agreement (the “Closing
Date”): Layne will accrue and reserve an amount to be paid pursuant to the Plan
equal to the amount that has been accrued by Reynolds, Inc. on its Closing Date
Balance Sheet (as defined in the Agreement) for its employee cash bonus plan.  
  2.   Closing Date through December 31, 2005: Layne will accrue and reserve an
amount to be paid pursuant to the Plan equal to twenty percent (20%) of the net
income earned by the Reynolds Division*

 

*   In determining net income earned by the Reynolds Division , Layne will not,
and will use commercially reasonable efforts to cause its Affiliates to not, do
any of the following: (1) charge the Reynolds Division any management fee or
administrative fee or similar fee on the Reynolds Division for any charge
imposed on the Reynolds Division related to Layne’s overhead or the overhead of
any of Layne’s Affiliates (for clarity, the foregoing does not prevent Layne
from allocating costs for benefits, workers compensation and

 



--------------------------------------------------------------------------------



 



      (before giving effect to an amounts paid pursuant to the Plan) from the
Closing Date through December 31, 2005.     3.   The sum of the amounts set
forth in Subsections (1) and (2) above shall be available for distribution to
employees of the Reynolds Division pursuant to Article IV below on or before
March 1, 2006. In the event that the net income of the Reynolds Division for the
period from the Closing Date through December 31, 2005 is a negative number, the
absolute value of such amount will be subtracted from the amount accrued and
reserved pursuant to Subsection (1) above.

  B.   January 1, 2006 through January 31, 2009.

  1.   Layne will accrue and reserve an amount to be paid pursuant to the Plan
equal to twenty percent (20%) of the net income earned by the Reynolds Division
(before giving effect to an any amounts paid pursuant to the Plan) for each of
the following periods: (a) January 1, 2006 through January 31, 2007,
(b) February 1, 2007 through January 31, 2008, and (c) February 1, 2008 through
January 31, 2009 (each, a “Plan Year”); provided, however, that the amount
accrued and reserved for each Plan Year will be subject to the following
adjustments:

  (a)   If the amount of Reynolds Division EBITDA (as calculated pursuant to
Section 1.12 of the Agreement) is less than $16,500,000 (the “EBITDA Target
Amount”) for any Plan Year, then the percentage of Reynolds Division net income
accrued and reserved by Layne for payment under the Plan during such Plan Year
will be reduced by one percent (1%) for each one percent (1%) shortfall in the
EBITDA Target Amount; and     (b)   If the amount of Reynolds Division EBITDA is
less than $13,200,000 for any Plan Year, then the amount, if any, of the

 

    other insurance charges attributable to the Reynolds Division provided by
Layne or its Affiliates); (2) cause the Reynolds Division to hire any employee
or consultant, except for employees and consultants hired to work for the
Reynolds Division on a full or part time basis on terms and conditions
consistent with the Reynolds Division’s historic practices; or (3) increase the
compensation paid to any Reynolds Division employee, except for merit or bonus
increases consistent with the Reynolds Division’s historic practices. With
respect to clause (1) above, (x) allocated costs (other than for employee
benefit plans) will be the actual costs of insurance (including policy
premiums), plus the cost of claims or losses actually paid during such period up
to the deductible limits of any applicable insurance policy, plus any increase
(or less any decrease) in reserves made during such period for the future
payment of losses and claims, plus any increase (or less any decrease)in
reserves for incurred but not reported claims, plus the costs of third party
administration and (y) allocated costs for employee benefit plans (including,
but not limited to healthcare insurance, 401(k) plan, disability insurance and
life insurance) will be the actual costs of providing the benefit plans to the
employees that work for the Reynolds Division.

 



--------------------------------------------------------------------------------



 



      Reynolds Division EBITDA accrued and reserved by Layne for payment under
the Plan during such Plan Year shall be in the sole discretion of Layne.

  2.   The amount accrued and reserved for payment under the Plan by Layne
pursuant to Subsection (1) above during each Plan Year shall be available for
distribution to employees of the Reynolds Division pursuant to Article IV on or
before March 31st following each Plan Year.

  C.   Distributions to employees of the Reynolds Divisions pursuant Sections
(A) and (B) above shall be reduced by any amounts given to Reynolds Division
employees each December as a holiday bonus.

IV.   DETERMINATION OF PLAN DISTRIBUTIONS

     The annual distribution to be made to Jeffrey Reynolds pursuant to the Plan
shall be determined by the compensation committee of Layne. The amount to be
distributed pursuant to the Plan after deducting the amount to be distributed to
Jeffrey Reynolds is referred to as the “Remaining Bonus Pool”. Jeffrey Reynolds
shall make an initial determination regarding the amount of the Remaining Bonus
Pool to be distributed to each employee of the Reynolds Division pursuant to the
Plan. The initial determination of Jeffrey Reynolds shall be submitted to the
Chief Executive Officer of Layne for approval, which approval shall not be
withheld as long as the distributions are consistent with the past bonus
practices of Reynolds, Inc.

V.   AMENDMENT

     The Plan may be amended at any time by Layne, but only with the consent of
Jeffrey Reynolds.

VI.   MISCELLANEOUS PROVISIONS

  A.   Tax Withholding. Layne shall withhold any taxes that are required to be
withheld from the benefits provided under the Plan.     B.   Applicable Law. The
Plan and all rights hereunder shall be governed by the laws of the State of
Kansas, except to the extent preempted by the laws of the United States of
America.     C.   Right of Employment. Nothing contained in the Plan shall be
construed to be a contract of employment for any term of years, nor as
conferring upon any employee the right to continue in the employment of the
Layne.     D.   The Plan supersedes and replaces the employee cash bonus plan of
Reynolds, Inc.

 